Gunter, Justice.
The appellant here made an application for a writ of habeas corpus in the trial court. He contended that his plea of guilty in the convicting court was *58not knowingly and voluntarily made, and he also contended that his appointed counsel in the convicting court did not adequately and effectively represent him.
Submitted March 13, 1972
Decided April 20, 1972.
Lewis Willis, pro se.
The trial judge in the habeas corpus court conducted a complete and thorough hearing with regard to the appellant’s contentions. On the basis of the appellant’s testimony, the written record of the proceedings in the convicting court when the guilty plea was entered, and the testimony of the public defender of Muscogee County who had represented the appellant in the convicting court, he found that the appellant’s guilty plea was knowingly and voluntarily entered in the convicting court, and that the appellant had received effective representation by the public defender of Muscogee County in the convicting court. He therefore entered judgment remanding the appellant to the custody of the warden.
We have carefully reviewed this record, and we hold that the findings and judgment rendered 'by the trial judge in the habeas corpus court were correct.

Judgment affirmed.


All the Justices concur.